—In an action to recover damages for personal injuries, the defendant New York City Transit Authority appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Bruno, J.), dated October 6, 1999, as denied its motion, inter alia, pursuant to CPLR 3212 for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is well settled that on a motion for summary judgment, the movant is required to set forth evidence establishing its prima facie entitlement to judgment as a matter of law. A failure to do so requires the denial of the motion, regardless of the sufficiency of the opposing papers (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853; Guck v Palozzi, 269 AD2d 777; cf., Pamas v Dickson, 267 AD2d 219). Given the appellant’s failure of proof, the Supreme Court properly denied the motion. O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.